DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 9, 2022 has been entered.
Claims 1, 2, 5-7, 9-11 and 18-23 are pending. Applicant amended claims 1, 2, 9, 20 and 21, and added new dependent claim 23. 
Response to Arguments
Despite the amendment necessitating new grounds of rejection to address the new limitations of the amendment and new claim 23, the claims remain rejected based on the disclosure of Slobodan et al. That said, Applicant’s arguments have been fully considered but they are not persuasive.  
1) Applicant argues that the claims are patentable over the disclosure of Slobodan et al. because Slobodan et al. do not disclose a tip target location “consisting of a single aperture”. The basis of Applicant’s argument is that Figure 7 of Slobodan et al. discloses a sample port comprising stanchions that divide the sample port into different paths that lead to different apertures (wells of an electrophoresis gel). The argument is not persuasive because, as indicated in the previous Office action, Figure 7 of Slobodan et al. illustrates an embodiment that differs from the embodiment (Figures 5-5B) relied upon in the rejection. In contrast to Figure 7, Figure 5 of Slobodan et al. (the embodiment relied upon in the rejection) discloses an embodiment in which a sample port is associated with a single aperture (well) (see [0068] and Fig. 5B illustrating a single well 582) such that a tip target location “consists” of a single aperture, as required by claim 1. The sample port illustrated in Figure 5 does not comprise stanchions that divide the sample port into different paths. Because Applicant’s argument is not applicable to the disclosure of Slobodan et al. relied upon in the rejections, the argument is not persuasive. 
2) Applicant argues that the claims are patentable over the disclosure of Slobodan et al. because Slobodan et al. do not disclose the amended limitation, “a width of the tip landing zone…is greater than a width of the aperture”. The argument is not persuasive. Based on “a width of the tip landing zone”, “the axis from the tip landing zone”, and “a width of the aperture” identified in Figure 5A of Slobodan et al. (see annotated Figure 5A below), the examiner maintains that the disclosure of Slobodan et al. anticipates the amended limitation, “a width of the tip landing zone…is greater than a width of the aperture”.  

    PNG
    media_image1.png
    378
    571
    media_image1.png
    Greyscale

For the foregoing reasons, the claims remain rejected based on the disclosure of Slobodan et al.  
Claim Objections
Claim 2 is objected to because of the following informalities:  
The last clause of claim 2 was amended to specify that not more than one pipette tip is received by each sample port. Consequently, the two instances of the limitation “the at least one pipette tip” in the clause (see penultimate line of claim 2) should be changed to “the not more than one of the at least one pipette tip”. 
Appropriate correction is required.
Double Patenting
Applicant is advised that should claim 9 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Other than claim 10 reciting “a pipette tip” instead of “the pipette tip“, claims 9 and 10 are verbatim identical. The “a” instead of “the” does not distinguish the scope of the two claims. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5-7, 9-11, 18 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slobodan et al. (WO 2015/106356 A1).
With respect to claims 1 and 2, Slobodan et al. disclose a device for use with a multichannel pipette comprising at least one pipette tip, the device comprising (see Fig. 5 and 5A): 
-a body having an upper surface 514 and a lower surface 512, the body comprising: 
-a plurality of sample ports 560 (see Fig. 5), each sample port comprising (see Fig. 5A):
-a cavity 564 extending into the body from the upper surface 514 towards the lower surface 512, but not traversing the body, the cavity comprising side walls 568 and 569 
-a bottom defined by a floor plate (shelf connected to aperture 566), and 
-a registration feature (walls 568 and 569), the registration feature comprising: 
-tip landing zone1 formed by the side walls 568 and 569 and having a perimeter larger than a width over which axial deviation of a pipette tip orifice from a pipette tip central axis does not exceed2;  
-a guiding path1 for guiding a pipette tip along an axis from the tip landing zone to a tip target location consisting of a single aperture 566 that traverses the body between the floor plate and the lower surface of the body; and
-a tip guide rail (rim of port 560) enclosing a perimeter of the registration feature, wherein at least a portion of the tip guide rail is formed by the endpoints (top) of the side walls 568 and 569 of the cavity 564 extending from the tip landing zone to the single aperture 566, wherein a width of the tip landing zone when viewed from the upper surface of the body towards the lower surface of the body is perpendicular to the axis from the tip landing zone to the tip target location and is greater than a width of the aperture 564 (see annotated Fig. 5A above);
wherein each sample port is arranged on the body to receive a single pipette tip held by the multichannel pipette (see Fig. 5), and further wherein the tip guide rail directs the pipette tip to the single aperture by movement of the pipette tip in a single lateral direction relative to the aperture (see Fig. 5A). 
1Because the claimed elements are nominally referred to as “zone” and “path”, respectively, they are considered intangible elements of the claimed invention (i.e. spatial coordinates within the device, i.e. empty space). Consequently, prior art need not disclose tangible features that correspond to said elements. 
2The scope of the limitation “axial deviation of a pipette tip orifice from a pipette tip central axis” is inherently abstract since the axial deviation can potentially differ for every pipette tip, and the axial deviation can potentially be zero. Consequently, any perimeter, including the perimeter of the tip landing zone taught by Slobodan et al., is deemed to anticipate the limitation.     
With respect to claims 5 and 6, because the registration feature is tapered (see Fig. 5A), the guiding path comprises a contiguous gradient having a gradient slope made with respect to an axis along which a pipette tip travels when guided by the guiding path from the tip landing zone to the tip target location.  
With respect to claim 7, the entire device, including the registration feature, can be made from PMMA (see [0086]).  
With respect to claims 9 and 10, the aperture 566 is large enough to allow a pipette tip to be inserted at least partially therethrough (see [0067]). 
With respect to claim 11, the device is adapted to engage with tops of the side walls of an electrophoretic gel apparatus 580 (see Fig. 5B).  
With respect to claim 18, the plurality of sample ports are positioned in a row (see Fig. 5).  
With respect to claim 20, the device can be a lid 110 of a cassette 100 such that the upper surface and the bottom surface of the device correspond to the outer surface and the inner surface of the lid, respectively (see [0008]). The cassette 100 comprises (see Fig. 1): 
-a tray 120 having a floor and two pairs of opposing side walls extending upwardly from the floor, the tray at least partially defining a plurality of assay channels, each assay channel comprising a media channel extending between a pair of buffer reservoirs (see [0008]); and
- the lid 110 adapted to engage the side walls of the tray, thereby creating a space between the tray floor and the lid, wherein the plurality of ports are configured to introduce a sample into the assay channels 202 (see [0008]). 
With respect to claim 21, because the registration feature is tapered (see Fig. 5A), the guiding path comprises a contiguous gradient having a gradient slope made with respect to an axis along which a pipette tip travels when guided by the guiding path from the tip landing zone to the tip target location.  
With respect to claim 22, the cassette further comprises a plurality of jersey walls extending from the lid into the space between the tray and the lid, at least partially providing a barrier between the assay channels 202 (see [0013] and Fig. 12).
With respect to claim 23, the cassette 100 further comprises an electrophoretic matrix material 580 disposed in an assay channel (see [0012]), the electrophoretic matrix material comprising a well 582 positioned therein, wherein the lid is positioned above the electrophoretic matrix material 580 to spatially align the aperture 566 with the well 582 (see Fig. 5B and [0061]).     
Claim Rejections - 35 USC § 103
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Slobodan et al. in view of Applicant’s own disclosure.  
While Slobodan et al. do not disclose that the plurality of sample ports are arranged in two or more offset parallel rows, given that the device is configured to overlay an electrophoretic matrix material 580 such that the sample ports 560 align with corresponding wells 582 of the matrix material 580 (see Fig. 5B), it would have been obvious to one of ordinary skill in the art to arrange the sample ports 560 in a format that corresponds to a format of conventional electrophoretic matrix materials. According to Applicant’s own disclosure (see [0006]), electrophoretic matrix materials having wells arranged in offset parallel rows are well-known in the art. That said, it would have been obvious to one of ordinary skill in the art to arrange the sample ports 560 of the Slobodan et al. device in offset parallel rows.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center  at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796